204 U.S. 359 (1907)
WESTERN TURF ASSOCIATION
v.
GREENBERG.
No. 189.
Supreme Court of United States.
Submitted January 29, 1907.
Decided February 25, 1907.
ERROR TO THE SUPREME COURT OF THE STATE OF CALIFORNIA.
*360 Mr. William S. Goodfellow, for plaintiff in error, submitted.
Mr. William G. Burke, for defendant in error, submitted.
*361 MR. JUSTICE HARLAN delivered the opinion of the court.
The plaintiff in error is a corporation of California, and the lessee, in possession, of a race-course kept as a place of public entertainment and amusement, and to which it was accustomed to issue tickets of admission. The defendant Greenberg purchased one of such tickets, and was admitted to the race-course. After being admitted he was ejected from the premises against his will by police officers, acting, it was alleged in the complaint, by the direction of the plaintiff. The defendant denied responsibility for the acts of those officers. It was sued by Greenberg in one of the courts of California, and there was a verdict and judgment against the Association for the sum of one thousand dollars. The case was taken to the Supreme Court of the State and the judgment was affirmed. 148 California, 126.
At the trial a question was raised as to the applicability to this case of a statute of California relating to the admission of persons holding tickets of admission to places of public *362 entertainment and amusement. That statute is as follows: "It shall be unlawful for any corporation, person or association, or the proprietor, lessee, or the agents of either, of any opera house, theatre, melodeon, museum, circus, caravan, race-course, fair, or other place of public amusement or entertainment, to refuse admittance to any person over the age of twenty-one years who presents a ticket of admission acquired by purchase, and who demands admission to such place, provided that any person under the influence of liquor, or who is guilty of boisterous conduct, or any person of lewd or immoral character, may be excluded from any such place of amusement. Sec. 2. Any person who is refused admission to any place of amusement, contrary to the provisions of this act, is entitled to recover from the proprietors, lessees or their agents, or from any person, association, corporation, or the directors thereof, his actual damage and $100 in addition thereto."
1. The record sufficiently shows that in the Supreme Court of the State the defendant questioned the validity of the statute in question under the Fourteenth Amendment, in that it "seeks to abridge the privileges and immunities of citizens of the United States, and to deprive them of liberty and property without due process of law, and to deny to them, being within its jurisdiction, the equal protection of the laws." By the judgment below the validity of the statute was sustained, the court holding that it was a legitimate exertion of the police power of the State. The contention that this court is without jurisdiction to review that judgment is, therefore, overruled.
2. The Supreme Court of the State in a previous decision between the same parties  Greenberg v. Western Turf Association, 140 California, 357, 360  held the statute to be constitutional as a valid regulation imposed by the State in its exercise of police power. That decision, we assume, from the opinion of the court, had reference only to the constitution of California. But this court can only pass upon the validity of *363 the statute with reference to the Constitution of the United States. We perceive no reason for holding it to be invalid under that instrument. The contention that it is unconstitutional as denying to the defendant the equal protection of the laws is without merit, for the statute is applicable alike to all persons, corporations or associations conducting places of public amusement or entertainment. Of still less merit is the suggestion that the statute abridges the rights and privileges of citizens; for a corporation cannot be deemed a citizen within the meaning of the clause of the Constitution of the United States which protects the privileges and immunities of citizens of the United States against being abridged or impaired by the law of a State.
The same observation may be made as to the contention that the statute deprives the defendant of its liberty without due process of law; for, the liberty guaranteed by the Fourteenth Amendment against deprivation without due process of law is the liberty of natural, not artificial, persons. Northwestern Life Insurance Co. v. Riggs, 203 U.S. 243. Does the statute deprive the defendant of any property right without due process of law? We answer this question in the negative. Decisions of this court, familiar to all, and which need not be cited, recognize the possession, by each State, of powers never surrendered to the General Government; which powers the State, except as restrained by its own constitution or the Constitution of the United States, may exert not only for the public health, the public morals and the public safety, but for the general or common good, for the well-being, comfort and good order of the people. The enactments of a State, when exerting its power for such purposes, must be respected by this court, if they do not violate rights granted or secured by the Supreme Law of the land. In view of these settled principles, the defendant is not justified in invoking the Constitution of the United States. The statute is only a regulation of places of public entertainment and amusement upon terms of equal and exact justice to every one holding a ticket of admission, *364 and who is not at the time under the influence of liquor, or boisterous in conduct, or of lewd and immoral character. In short, as applied to the plaintiff in error, it is only a regulation compelling it to perform its own contract as evidenced by tickets of admission issued and sold to parties wishing to attend its race-course. Such a regulation, in itself just, is likewise promotive of peace and good order among those who attend places of public entertainment or amusement. It is neither an arbitrary exertion of the State's inherent or governmental power, nor a violation of any right secured by the Constitution of the United States. The race-course in question being held out as a place of public entertainment and amusement is, by the act of the defendant, so far affected with a public interest that the State may, in the interest of good order and fair dealing, require defendant to perform its engagement to the public, and recognize its own tickets of admission in the hands of persons entitled to claim the benefits of the statute. That such a regulation violates any right of property secured by the Constitution of the United States cannot, for a moment, be admitted. The case requires nothing further to be said. The judgment is
Affirmed.